Exhibit 10.36

EXECUTION VERSION

JOHN B. SANFILIPPO & SON, INC.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) dated as of November 30, 2017 is
entered into by and between John B. Sanfilippo & Son, Inc. (the “Company”) and
J. Brent Meyer (the “Employee”).

RECITALS

WHEREAS, the Company is engaged in the business of (among other things)
processing, manufacturing and distributing edible nut meats of all kinds and
food and snack related products, and such businesses involve the use of unique
processes and techniques;

WHEREAS, the Company possesses customer and supplier information and other
proprietary and confidential business information that will be made available to
Employee and come within his knowledge in trust and confidence during the course
of his employment, on the condition that the same shall not be used or disclosed
except as directed by the Company and in furtherance of the business of the
Company;

WHEREAS, the Company and Employee hereby acknowledge that the industries in
which the Company competes are extremely competitive, and that the Company
expends substantial monies and other resources to develop and maintain its
proprietary and confidential business information as well as its customer
relationships;

WHEREAS, it is the policy of the Company to ensure that its operations,
activities, proprietary business related information, financial condition,
business affairs and customer and supplier information are kept confidential,
which provides the Company with an important competitive advantage over
companies that do not have such information;

WHEREAS, Employee acknowledges that his duties to the Company may require or
include the application of skill and knowledge toward devising and improving the
services, products and methods of and for the Company;

WHEREAS, Employee acknowledges that the restrictions contained herein are
necessary to protect the Company against competition during the term of his
employment by the Company should the Employee seek to use the aforementioned
information in competition with the Company; and

WHEREAS, Employee acknowledges that the restrictions contained herein are
necessary and reasonable in scope and duration and are a material inducement for
the Company to enter into the employment relationship with Employee and continue
that relationship.

NOW, THEREFORE, in consideration of the foregoing recitals and the provisions
hereafter set forth, and for other good and valuable consideration, the receipt
and sufficiency of which are mutually acknowledged, the parties hereto agree as
follows:

 



--------------------------------------------------------------------------------

1. Employment Term; No Conflict.

 

  a. Upon the terms and subject to the conditions of this Agreement, the Company
agrees to employ Employee, and Employee accepts such employment, for the period
commencing on the date hereof and ending at the close of business on the fifth
anniversary of the Closing (as defined in the Asset Purchase Agreement dated
November 30, 2017 by and among the Company, Employee and certain other parties
named therein, which definition is incorporated herein) (the “Initial Term”),
unless otherwise terminated sooner in accordance with Section 4. Any termination
of Employee’s employment during the Initial Term shall be subject to and in
accordance with Section 4. Following the Initial Term, if applicable, the
Employee’s employment will be considered at will. The period during which
Employee is employed pursuant to this Agreement, whether during the Initial Term
or for the period following the Initial Term, if any, shall be referred to as
the “Employment Period.”

 

  b. Employee represents that he is entering into this Agreement voluntarily and
that he is not subject to any contractual restriction that would prevent him
from carrying out his duties under this Agreement, or limit his ability to do so
at any time during the Employment Period.

 

  c. The Company represents that it has full authority and all necessary
approvals to enter into this Agreement.

 

2. Position and Responsibilities; Location; Standard of Services.

 

  a. During the Employment Period, Employee shall have the title of “Senior Vice
President” or any similar title as approved by the Board of Directors of the
Company (the “Board”) from time to time, and shall have the duties and
responsibilities as are assigned to him from time to time by the Board (or any
committee thereof) or the Chief Executive Officer of the Company. In particular,
Employee shall report to the Chief Executive Officer of the Company, who shall
provide general direction and supervision with respect to the duties of and
services to be provided by Employee.

 

  b. During the Employment Period, Employee shall devote the requisite skill,
knowledge and working time to effect the conscientious performance of his duties
and responsibilities to the Company. Employee shall perform his duties and
responsibilities to the best of his abilities in a diligent, trustworthy,
businesslike and efficient manner. Notwithstanding anything to the contrary, it
shall not be a violation of this Agreement for Employee to (i) serve on
industry, trade, civic or charitable boards or committees; (ii) manage personal
investments; or (iii) serve on one (1) for-profit corporate board of directors,
subject to advance notice provided to the CEO of the Company, as long as such
activities do not (x) materially interfere with the performance of Employee’s
duties and responsibilities as described herein or (y) constitute activities
that, in the determination of the Board, could be considered as being engaged in
Competition (as defined below) with the Company. Employee may serve on more than
one (1) for-profit corporate board of directors upon the approval of either the
Company’s CEO or Board.

 

2



--------------------------------------------------------------------------------

3. Compensation and Benefits.

 

  a. Base Salary. As compensation for his services under this Agreement during
the Employment Period, the Company shall pay Employee a base salary equal to
$245,000 per annum, in accordance with the Company’s regular payroll practices.
The Employee’s base salary shall be reviewed by the Company at least annually
for increase (but shall not be decreased), and shall be so increased upon
approval of the Compensation Committee of the Board (the “Compensation
Committee”), pursuant to the normal annual performance review practices of the
Company.

 

  b. Incentive Programs. During the Employment Period, Employee shall be
eligible to receive cash bonuses under the Company’s Sanfilippo Value Added Plan
(“SVA Plan”), and such other bonus plans as may be implemented by the Company
from time to time for which similarly-situated employees are eligible (each such
bonus hereinafter referred to as a “Bonus”). Any such Bonus shall be pro-rated
for partial calendar years in accordance with the terms of the SVA Plan (and any
other applicable plans as implemented). For the 2018 fiscal year, Employee’s
target Bonus under the SVA Plan shall be sixty percent (60%) of his earned base
salary during the 2018 fiscal year, subject to the terms of the SVA Plan. During
the Employment Period, the Employee’s target Bonus shall be set at the
discretion of the Compensation Committee, commensurate with the target Bonus
percentages provided to other Senior Vice Presidents or similarly-situated
employees of the Company. The Employee acknowledges receipt of the SVA Plan and
the Guidelines of the SVA Plan.

 

  c. Equity Incentives. On the tenth (10th) business day after the date hereof,
pursuant to the Company’s 2014 Omnibus Incentive Plan (including any successor
to such plan, the “Omnibus Plan”), the Company shall grant to Employee 2,508
restricted stock units, on the terms and conditions set forth in the Company’s
restricted stock unit award agreement for employees. This award shall be the
grant for the Company’s 2018 fiscal year. The Employee shall be eligible to
receive equity grants during the remainder of the Employment Period at the
discretion of the Compensation Committee, commensurate with equity grants
provided to other Senior Vice Presidents or similarly-situated employees of the
Company. The Employee acknowledges receipt of the Company’s Omnibus Plan and the
current version of the restricted stock unit award agreement.

 

  d. Benefits Eligibility. Employee shall be entitled, during the Employment
Period, to participate in all disability, savings, health, medical, dental,
insurance, paid time off, and other fringe benefits or employee benefit plans
maintained by the Company from time to time, if any, in accordance with their
terms and to the extent generally available to other Senior Vice Presidents or
similarly-situated employees of the Company. Such plans are subject to cost
sharing components and plan terms as defined in the plan documents, which may be
amended from time to time.

 

3



--------------------------------------------------------------------------------

  e. Other Policies. The Employee acknowledges receipt of the plans and policies
of the Company and their applicability to the Employee, including the Company’s
Stock Ownership Guidelines.

 

4. Termination of Employment.

 

  a. Termination by the Company for Cause. The Company may terminate Employee’s
employment for Cause (as defined below). In the event of such a termination of
employment, Employee shall be entitled to the applicable Accrued Obligations for
a termination for Cause.

 

  b. Termination by Employee. Employee may resign his employment for Good Reason
(as defined below) or without Good Reason. In the event of a resignation by
Employee without Good Reason, Employee shall be entitled to the applicable
Accrued Obligations for a resignation without Good Reason. Employee shall
provide the Company with a Notice of Termination thirty (30) days in advance of
any such resignation. In the event of a resignation by Employee for Good Reason,
Employee shall be entitled to the applicable Accrued Obligations for a
resignation for Good Reason and (during the Initial Term) the Severance
Benefits.

 

  c. Death, Disability. Employee’s employment with the Company shall terminate
upon his death, and the Company may terminate Employee’s employment as a result
of Employee’s Disability. In the event of such a termination, Employee or
Employee’s estate or beneficiaries shall be entitled to the applicable Accrued
Obligations for a termination due to death or Disability.

 

  d. Termination by the Company Without Cause. The Company may terminate
Employee’s employment without Cause. In the event of such a termination of
employment, Employee shall be entitled to the applicable Accrued Obligations for
a termination without Cause and (during the Initial Term) the Severance
Benefits.

 

  e. Entitlements Upon Termination.

 

  i. All Terminations. Following any termination of Employee’s employment, the
Company shall pay Employee and Employee shall be entitled to: (A) his salary
through the Date of Termination, (B) unused and unpaid annual vacation which has
accrued in accordance with Company policy generally, (C) any unreimbursed
business expenses incurred up through the termination date, subject to Company
expense reimbursement policies and procedures, (D) all of his rights to benefits
provided for under the terms of all applicable benefit plans of the Company in
which Employee is a participant in accordance with and subject to the terms of
such plans as in effect from time to time, including the SVA Plan and the
Omnibus Plan, and (E) all rights with respect to all vested options, stock
appreciation rights, restricted stock, restricted stock units and other
time-vested equity-based incentive awards then held by Employee (collectively,
“Equity Awards”) in accordance with the terms of the Omnibus Plan and the
applicable Equity Award agreements (the benefits described in clauses (A), (B),
(C), (D) and (E), the “Accrued Obligations”).

 

4



--------------------------------------------------------------------------------

  ii. Termination without Cause or Resignation for Good Reason. In addition to
the applicable Accrued Obligations, if the Company terminates the Employee’s
employment without Cause, or the Employee resigns with Good Reason, in each case
during the Initial Term, the Company shall pay Employee and Employee shall be
entitled to: (A) an amount equal to the Employee’s base salary immediately
preceding the termination for a period of thirty-six (36) months if the
termination occurs within one (1) year of the anniversary of the Closing, to be
paid in equal monthly installments; or (B) an amount equal to the Employee’s
base salary immediately preceding the termination for a period of twenty-four
(24) months if the termination occurs after the one (1) year anniversary of the
Closing but before the two (2) year anniversary of the Closing, to be paid in
equal monthly installments; or (C) an amount equal to Employee’s base salary
immediately preceding the termination for the lesser of (i) the period of time
remaining until the end of the Initial Term or (ii) eighteen (18) months
following the Date of Termination, to be paid in equal monthly installments if
the termination occurs after the two (2) year anniversary of the Closing but
before the expiration of the Initial Term; and (D) payment, on an after tax
basis, of the portion of the applicable COBRA premiums equal to the employer
portion of the health care premium paid by the Company on behalf of similarly
situated active employees of the Company, for the lesser of (i) the period of
time remaining until the end of the Initial Term or (ii) eighteen (18) months
following the Date of Termination for the Employee (or, at the election of the
Company, a lump-sum amount equivalent to such payments, based on the employer
portion of the health care premium applicable at the time of the Notice of
Termination) if the termination occurs before the expiration of the Initial Term
(the benefits described in clauses (A), (B) or (C) and (D), the “Severance
Benefits”). For the avoidance of doubt, with respect to any continuation health
care coverage, the Employee is responsible for the remaining portion of the
applicable COBRA premium including any administrative fees, and any such period
of continuation coverage described above shall run concurrently with any
applicable COBRA period. The Severance Benefits (for the avoidance of doubt, the
commencement thereof) are subject to the Employee’s timely execution and
non-revocation of the release of claims and separation agreement substantially
in the form attached as Exhibit A hereto (which the Company and Employee must
execute and which may be updated at the Company’s reasonable discretion for
changes in applicable law and/or interpretations thereof, the “Release”) within
the sixty (60) day period following the Date of Termination. Any such Severance
Benefits will commence in the month following the month in which the Release
becomes irrevocable and such first payment will include any amounts that would
have been paid but for the Release requirement, provided that if such 60 day
period overlaps two calendar years that any Severance Benefits shall commence in
the later calendar year.

 

  iii. No Mitigation. In no event shall Employee be obligated to seek other
employment or take other action by way of mitigation of the amounts payable to
Employee under any of the provisions of this Agreement and, except as set forth
herein or in accordance with the written policies and plans of the Company,
including any applicable written claw back or compensation recovery policies of
the Company, such amounts shall not be subject to offset or otherwise reduced
whether or not Employee obtains other employment.

 

5



--------------------------------------------------------------------------------

  f. Definitions.

 

  i. “Cause” means (A) the material breach by the Employee of this Agreement or
any other written agreement with the Company and such breach is not cured under
any applicable time period, (B) the Employee engaging in a business that
competes or is engaged in Competition with the Company, (C) the Employee
disclosing business secrets, trade secrets or confidential information of the
Company to any person other than pursuant to his duties with the Company,
(D) dishonesty, misconduct, fraud or disloyalty by the Employee in the
performance of his employment duties, (E) misappropriation of corporate funds,
(F) failure to substantially perform his duties as an employee (for reasons
other than physical or mental illness) and such breach is not cured under any
applicable time period, (G) breach by the Employee of any written policy or code
of conduct of the Company and such breach is not cured under any applicable time
period, or (H) such other conduct by the Employee of an insubordinate or
criminal nature as to have rendered the continued employment or association of
the Employee incompatible with the best interests of the Company.

 

  ii. “Good Reason” means the occurrence of any one or more of the following
events: (A) the material breach by the Company of this Agreement, which breach
is not cured in accordance with the terms herein, (B) a material reduction of
Employee’s Base Salary (as set forth in Section 3); (C) a material diminution or
material adverse change to Employee’s title, position or reporting relationship
with the Company that is not experienced by similarly situated employees, or the
assignment to Employee of duties that are materially inconsistent with his
position; or (D) the Company’s relocation of Employee’s principal location of
employment to a location more than thirty (30) miles from his principal location
of employment on the effective date of this Agreement (which shall be within the
state of Employee’s then-current residence).

 

  iii. “Date of Termination” means (A) if Employee’s employment is terminated by
his death, the date of his death, (B) if Employee’s employment is terminated by
the Company for Cause or without Cause or as a result of Employee’s Disability,
the date specified in the Company’s Notice of Termination, or (C) if Employee
resigns for any reason, the date specified in the Employee’s Notice of
Termination (which shall be no less than thirty (30) days following the date of
delivery of such Notice of Termination, or such earlier date as the Company may
choose at any time after receipt of such Notice of Termination).

 

6



--------------------------------------------------------------------------------

  iv. “Disability” means a mental or physical condition which, in the opinion of
the Board or any committee thereof, renders the Employee unable or incompetent
to carry out the job responsibilities which such Employee held or tasks to which
such Employee was assigned at the time the disability was incurred and which is
expected to be permanent or for an indefinite period, or any period in excess of
ninety (90) days. With respect to any amount payable that constitutes deferred
compensation under Code Section 409A and is subject to Code Section 409A, the
Board may not find that a Disability exists with respect to the applicable
Employee unless, in the Board’s opinion, the Employee is also “disabled” within
the meaning of Code Section 409A.

 

  g. Notice of Termination. Any termination of employment pursuant to
Section 4(a), 4(b), 4(c) or 4(d) shall be communicated by a written “Notice of
Termination” addressed to the Employee or the Company as the case may be, which
specifies the reasons for such termination or resignation, and the specific
termination provisions in this Agreement relied upon, as well as the expected
Date of Termination (the “Notice of Termination”). Notwithstanding anything to
the contrary, a termination for Cause will not be deemed to have occurred unless
the Company provides Employee such Notice of Termination, and the Employee has
had ten (10) days to cure the reasons for termination under this Agreement (and
the underlying reason is curable) and fails to do so. A resignation for Good
Reason will not be deemed to have occurred unless the Employee provides the
Company such Notice of Termination within thirty (30) days of the occurrence or
initial existence of such event or condition (which notice specifically
identifies such event or condition), the Company has had thirty (30) days after
the date on which it receives such notice (the “Remedial Period”) to cure the
reason(s) for resignation under this Agreement and fails to do so, and the
Employee actually terminates employment within thirty (30) days after the
expiration of the Remedial Period and before the Employer remedies such event or
condition.

 

5. Restrictive Covenants.

 

  a. Unauthorized Disclosure. During the Employment Period and following
termination of his employment with the Company for any reason and at any time,
except to the extent required by an order of a court having apparent
jurisdiction or under subpoena from an appropriate government agency, in which
event, Employee shall use his best efforts, to the extent legally permitted, to
consult with the Company prior to responding to any such order or subpoena, and
except in connection with the performance of his duties hereunder, or to the
extent necessary in connection with any litigation between Employee and the
Company or any of its subsidiaries or affiliates, Employee shall not, without
the written consent of the Company, disclose to any unauthorized person any
confidential or proprietary information, knowledge or data that is not
theretofore publicly known and in the public domain obtained by him with respect
to the Company or any of its subsidiaries or affiliates or with respect to any
products, recipes, formulas, improvements, customers, packagers, vendors,
distributors, methods of distribution, sales, prices, profits, costs, contracts,
suppliers, business prospects, business methods, techniques, research, trade
secrets or know-how of the Company or any of its subsidiaries or affiliates
(collectively, “Proprietary Information”), except for (i) publicly available
information (provided such information became publicly available other than as a
result of Employee’s breach of a confidentiality agreement or duty) or
(ii) disclosure to Employee’s legal counsel to the extent such legal counsel
needs to know the information to protect Employee’s legal rights, provided that
such counsel shall maintain the confidentiality of such information and shall be
bound by this Section 5(a) to the same extent as Employee.

 

7



--------------------------------------------------------------------------------

  i. Permitted Disclosure. Notwithstanding anything in this Agreement to the
contrary, including Section 5(a) above, Employee understands that he may report
possible violations of federal law or regulation to any governmental agency or
entity, or make other disclosures that are protected under federal law or
regulation. Employee also understands that nothing in this Agreement requires
Employee to obtain prior authorization from the Company to make any such reports
or disclosures to any governmental agency or entity or to notify the Company
that Employee has made such reports or disclosures. Moreover, Employee
understands that he may not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made: (a) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Without prior authorization of the Company, however,
the Company does not authorize Employee to disclose to any third party
(including any government official or any attorney Employee may retain) any
communication and/or document that is covered by the Company’s attorney-client
privilege.

 

  b. Non-Competition. During the Employment Period and thereafter during the
three (3) year period following any termination (before or after the Initial
Term) of Employee’s employment (the “Restriction Period”), Employee shall not
engage directly or indirectly in, become employed by, serve as an agent or
consultant to, or become a partner, principal or stockholder of any partnership,
corporation or other entity that is in Competition with the Company or any of
its subsidiaries in the United States, Mexico or Canada or any other
geographical area outside such jurisdictions in which the Company or any of its
subsidiaries engaged in business as of the Date of Termination; provided that
Employee’s passive ownership of less than 5% of the outstanding voting shares of
any publicly held company or less than 5% of the interests of any non-publicly
held entity through a passive investment in any hedge fund, private equity fund
or mutual fund or similar investment vehicle which otherwise would be prohibited
under this Section 5(b) shall not constitute competition with the Company. For
purposes of this Agreement, an entity shall be deemed to be engaged in
“Competition” if such entity processes, manufactures, or distributes edible nut
meats of all kinds or food and snack related products which are processed,
manufactured, or distributed by the Company as of the Date of Termination, or
which substantially compete with the nut meats or food and snack related
products which are processed, manufactured, or distributed by the Company as of
the Date of Termination.

 

8



--------------------------------------------------------------------------------

  c. Non-Solicitation of Employees. During the Employment Period and thereafter
during the Restriction Period, Employee shall not, directly or indirectly, for
his own account or for the account of any other person or entity with which he
is or becomes associated in any capacity, (i) solicit for employment or
otherwise interfere with the relationship of the Company or any of its
subsidiaries or affiliates with, or hire, any person who at any time within the
six months preceding such solicitation, employment or interference is or was
employed by or otherwise engaged to perform services for the Company or any of
its subsidiaries or affiliates, other than any such solicitation or employment
on behalf of or for the benefit of the Company during his employment with the
Company, or (ii) induce any employee of the Company or any of its subsidiaries
or affiliates to engage in any activity which Employee is prohibited from
engaging in under this Section 5; provided, however, Employee shall not violate
this Section 5(c)(i) by providing a reference for any such employee.

 

  d. Non-Solicitation of Clients. During the Employment Period and thereafter
during the Restriction Period, Employee shall not, directly or indirectly,
solicit or otherwise attempt to establish for an entity engaged in Competition,
respecting any business conducted by the Company as of his date of termination
of employment with the Company or that the Company, as of such date, is actively
preparing to begin conducting, with any person, firm or entity which, at any
time during the 12-month period preceding the date of Employee’s termination of
employment, was a significant customer, vendor, packager or distributor of the
Company or any of its subsidiaries or affiliates, except during Employee’s
employment with and on behalf of the Company.

 

  e. Return of Documents and Company Property. In the event of the termination
of Employee’s employment for any reason and at any time, Employee shall promptly
deliver to the Company all non-personal documents and information of any nature
and in whatever medium pertaining to the Company, or any of its subsidiaries or
affiliates, or any other property of the Company or any of its subsidiaries or
affiliates, and he shall not take with him any such property, documents or
information of any description or any reproduction thereof, or any documents
containing or pertaining to any Proprietary Information. Notwithstanding the
foregoing, Employee may make and retain an electronic copy of his own personnel
information or information needed for tax filing purposes.

 

  f.

Developments/IP ownership. All inventions, improvements, discoveries,
developments, concepts and ideas (“Developments”) relating to the Company’s
business, including, but not limited to, product inventions, product
improvements, recipes, formulas, customer lists, prospect lists, marketing
ideas, confidential and trade secret information, techniques, discoveries,
slogans, designs, artwork and writings, which the Employee has or may conceive,
make, develop, or acquire during his employment with the Company, whether or not
conceived, made, developed, or acquired on Company time, are and shall
immediately become and remain the sole and exclusive property of the Company
without charge to the Company other than the Employee’s compensation. Employee
agrees to promptly and freely disclose all Developments to the person Employee
reports to and, if requested to do so, provide the Company a written description
thereof. Further, Employee agrees to make and maintain written or electronic
records of all Developments, which record shall be and remain the sole property
of and available to the Company at all times.

 

9



--------------------------------------------------------------------------------

  Employee hereby grants and assigns to the Company any and all right, title or
interest now existing or that may hereafter come into existence throughout the
world which the Employee may have in any Developments. The Employee shall
promptly and fully disclose in writing all such Developments to the Company and
shall at any time either during or subsequent to his employment, upon request of
the Company furnish reasonable information and reasonable assistance and
execute, acknowledge and deliver to the Company all instruments which may be
reasonably necessary to enable the Company to file and prosecute applications
for, and to acquire, maintain, and enforce, all trademarks, service marks,
registrations, copyrights, licenses and patents covering such Developments. No
royalty shall be paid to the Employee for use of any of the Developments. The
Employee agrees that his compensation as set forth in Section 3 of this
Agreement is full and adequate consideration for such Developments.
Notwithstanding the foregoing, the Company shall pay Employee any and all
out-of-pocket costs incurred by Employee in relation to reasonable assistance
requested by the Company hereunder, and, with respect to reasonable assistance
requested by the Company subsequent to Employee’s employment with the Company,
the Company shall accommodate Employee’s schedule and obligations to Employee’s
then current employer, and shall pay Employee at an hourly rate commensurate
with Employee’s last base salary.

 

  g. Cooperation. In consideration of the payments and benefits set forth in
this Agreement, Employee agrees, during the period of his employment and for the
Restriction Period, upon written request of the Company, to provide assistance
to the Company and its advisors in connection with any audit, investigation or
administrative, regulatory or judicial proceeding involving matters within the
scope of his duties and responsibilities to the Company during his employment
with the Company, or as to which he otherwise has knowledge (including being
available to the Company upon reasonable notice for interviews and factual
investigations, and appearing at the Company’s reasonable request to give
testimony without requiring services of a subpoena or other legal process). The
Company shall reimburse Employee for all reasonable and documented expenses
incurred in connection with such cooperation, including Employee’s reasonable
attorneys’ fees, travel, lodging and meals, to the extent, and at the levels,
provided to Employee during the Employment Period, and, with respect to
reasonable assistance requested by the Company subsequent to Employee’s
employment with the Company, the Company shall accommodate Employee’s schedule
and obligations to Employee’s then current employer, and shall pay Employee at
an hourly rate commensurate with Employee’s last base salary. Employee shall not
be required to cooperate against his own legal interests.

 

  h. Enforcement of Covenants.

 

  i.

Injunctive Relief. Employee acknowledges and agrees that the covenants,
obligations and agreements of Employee contained in this Section 5 relate to
special, unique and extraordinary matters and that a violation of any of the
terms of such covenants, obligations or agreements may cause the Company
irreparable injury for which adequate remedies are not available at law.
Therefore, Employee agrees that

 

10



--------------------------------------------------------------------------------

  the Company shall be entitled to an injunction, restraining order or such
other equitable relief (without the requirement to post bond) as a court of
competent jurisdiction may deem necessary or appropriate to restrain Employee
from committing any violation of the covenants, obligations or agreements
referred to in this Section 5. These injunctive remedies are cumulative and in
addition to any other rights and remedies the Company may have. The Restriction
Period shall be tolled during (and shall be deemed automatically extended by)
any period during which Employee is in violation of the provisions of Sections
5(b), 5(c) or 5(d) without the Company’s written consent.

 

  ii. Forfeiture of Payments. Employee agrees that receipt of the severance
entitlements under Section 4(e)(ii) is conditioned upon Employee’s observance of
this Section 5. Employee further agrees that in the event of a court-determined
failure to abide by the provisions of this Section 5 during the Restricted
Period (excluding immaterial breaches that are promptly cured by Employee), (A)
the Company shall be entitled to discontinue providing the severance
entitlements under Section 4(e)(ii) and (B) the Company shall be entitled to
recover from Employee any severance entitlements provided to Employee under
Section 4(e)(ii). The foregoing shall be in addition to any other remedies or
rights the Company may have at law or at equity as a result of Employee’s
failure to observe such provisions, provided that any value not paid or recouped
shall offset the amount of any damages owed by Employee to the Company.

 

  iii. Certain Acknowledgments. Employee acknowledges and agrees that
(A) Employee will have a prominent role in the management of the Company’s
consumer business, and the development of the goodwill of the Company and its
subsidiaries and affiliates, and will establish and develop relations and
contacts with principal customers and suppliers of the Company and its
subsidiaries and affiliates in the United States of America and the rest of the
world, all of which constitute valuable goodwill of, and could be used by
Employee to compete unfairly with, the Company and its subsidiaries and
affiliates, (B) in the course of his employment with the Company, Employee will
obtain confidential and proprietary information and trade secrets concerning the
Company’s business and operations of the Company and its subsidiaries and
affiliates in the United States of America and the rest of the world that could
be used to compete unfairly with the Company and its subsidiaries and
affiliates, (C) the covenants and restrictions contained in this Agreement are
intended to protect the legitimate interests of the Company and its subsidiaries
and affiliates in their respective goodwill, trade secrets and other
confidential and proprietary information, (D) Employee desires to be bound by
such covenants and restrictions, (E) such covenants are a material inducement
for the Company to offer employment to Employee and enter into this Agreement,
and (F) his economic means and circumstances are such that the provisions of
this Agreement, including the restrictive covenants in this Agreement, will not
prevent him from providing for himself and his family on a basis satisfactory to
him and them.

 

11



--------------------------------------------------------------------------------

6. Indemnification. The Board shall appoint the Employee as an officer of the
Company on the date of this Agreement, and consequently, the Employee shall be
entitled to the indemnification and advancement provisions provided to officers
of Company as set forth in the Company’s Restated Certificate of Incorporation
and By-laws as in effect from time to time.

 

7. Miscellaneous

 

  a. Section 409A of the Code

 

  i. General. It is intended that payments and benefits made or provided under
this Agreement shall not result in penalty taxes or accelerated taxation
pursuant to Section 409A of the Code. In the event that the parties determine
that any payment or benefit provided hereunder would not be in compliance with,
or subject to an exemption to, Section 409A of the Code, the parties shall in
good faith attempt to amend or modify this Agreement to comply with, or be
exempt from, Section 409A while preserving the intended economic benefit of this
Agreement. Any payments that qualify for the “short-term deferral” exception,
the separation pay exception or another exception under Section 409A of the Code
shall be paid under the applicable exception. For purposes of the limitations on
nonqualified deferred compensation under Section 409A of the Code, each payment
of compensation under this Agreement shall be treated as a separate payment of
compensation. All payments to be made upon a termination of employment under
this Agreement may only be made upon a “separation from service” under
Section 409A of the Code to the extent necessary in order to avoid the
imposition of penalty taxes on Employee pursuant to Section 409A of the Code. In
no event may Employee, directly or indirectly, designate the calendar year of
any payment under this Agreement, and to the extent required by Section 409A of
the Code, any payment that may be paid in more than one taxable year (depending
on the time that Employee executes the Release) shall be paid in the later
taxable year.

 

  ii. Reimbursements and In-Kind Benefits. Notwithstanding anything to the
contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement that are subject to Section 409A of the Code shall be made
in accordance with the requirements of Section 409A of the Code, including,
where applicable, the requirement that (A) any reimbursement is for expenses
incurred during Employee’s lifetime (or during a shorter period of time
specified in this Agreement); (B) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (C) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (D) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

 

12



--------------------------------------------------------------------------------

  iii. Delay of Payments. Notwithstanding any other provision of this Agreement
to the contrary, if Employee is considered a “specified employee” for purposes
of Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the Date of Termination), any payment
that constitutes nonqualified deferred compensation within the meaning of
Section 409A of the Code that is otherwise due to Employee under this Agreement
during the six-month period immediately following Employee’s separation from
service (as determined in accordance with Section 409A of the Code) on account
of Employee’s separation from service shall be accumulated and paid to Employee
on the first business day of the seventh month following his separation from
service (the “Delayed Payment Date”), to the extent necessary to prevent the
imposition of tax penalties on Employee under Section 409A of the Code. If
Employee dies during the postponement period, the amounts and entitlements
delayed on account of Section 409A of the Code shall be paid to the personal
representative of his estate on the first to occur of the Delayed Payment Date
or 30 calendar days after the date of Employee’s death.

 

  b. Entire Agreement. Except as otherwise expressly provided herein, this
Agreement (including any Exhibit hereto) constitutes the entire agreement among
the parties hereto with respect to the subject matter hereof, and all promises,
representations, understandings, arrangements and prior agreements relating to
such subject matter (including those made to or with Employee by any other
person or entity) are merged herein and superseded in their entirety hereby. In
the event of any inconsistency between the terms of this Agreement (or any
Exhibit hereto) and any plan, program, practice or other agreement of the
Company of which Employee is a participant or a party, this Agreement (and any
Exhibit hereto) shall control unless Employee and the Company otherwise agree in
writing.

 

  c. Amendments. No provisions of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is approved by the
Company and is agreed to in writing by Employee and the Company. No waiver by
any party hereto at any time of any breach by any other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No waiver of any
provision of this Agreement shall be implied from any course of dealing between
or among the parties hereto or from any failure by any party hereto to assert
its rights hereunder on any occasion or series of occasions.

 

  d. Successors and Assigns. This Agreement shall be binding upon the Company
and Employee and their respective heirs, personal representatives, successors
and assigns. Employee may not assign any of his rights or obligations hereunder.

 

  e. Governing Law, Waiver of Jury Trial.

 

  i.

Governing Law; Consent to Jurisdiction. This Agreement shall be governed in all
respects, including as to validity, interpretation and effect, by the internal
laws of the State of Illinois without giving effect to the conflict of laws
rules thereof to the extent that the application of the law of another
jurisdiction would be required thereby. Each

 

13



--------------------------------------------------------------------------------

  party irrevocably submits to the exclusive jurisdiction of the courts of the
State of Illinois, sitting in Cook County, and the federal courts sitting in the
Northern District of Illinois, in respect of the interpretation and enforcement
of the provisions of this Agreement (including any Exhibit hereto) and in
respect of the transactions contemplated hereby and thereby. Each party waives
and agrees not to assert, as a defense in any action, suit or proceeding for the
interpretation and enforcement hereof, or any such document or in respect of any
such transaction, that such action, suit or proceeding may not be brought or is
not maintainable in such courts or that the venue thereof may not be appropriate
or that this agreement or any such document may not be enforced in or by such
courts. Each party consents to and grants any such court jurisdiction over the
person of such parties and over the subject matter of any such dispute and
agrees that the mailing of process or other papers in connection with any such
action or proceeding in the manner provided in Section 7(k) or in such other
manner as may be permitted by law, shall be valid and sufficient service
thereof.

 

  ii. Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT. Each party certifies and
acknowledges that (A) no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver, (B) each such party
understands and has considered the implications of this waiver, (C) each such
party makes this waiver voluntarily, and (D) each such party has been induced to
enter into this agreement by, among other things, the mutual waivers and
certifications in this Section 7(e)(ii).

 

  f. Severability. It is the desire of the parties that the provisions of this
Agreement shall be enforced to the fullest extent permissible under applicable
law. In the event that any one or more of the provisions of this Agreement shall
be or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby. In the event that any provision of Section 5 is
invalid, illegal or unenforceable in accordance with its terms, Employee and the
Company agree that such provisions shall be reformed to make such sections
enforceable, in a manner which provides the Company with the maximum rights
permitted at law.

 

  g. Survival. Sections 4, 5 and 6, shall survive the termination of the
employment of Employee hereunder.

 

  h. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

 

14



--------------------------------------------------------------------------------

  i. Headings; Construction. The section and other headings contained in this
Agreement are for the convenience of the parties only and are not intended to be
a part hereof or to affect the meaning or interpretation hereof. For purposes of
this Agreement, the term “including” shall mean “including, without limitation.”

 

  j. Tax Withholding. The Company may withhold from any payments made under the
Agreement all federal, state, city or other applicable taxes as shall be
required pursuant to any law, governmental regulation or ruling.

 

  k. Notices. Any notice or other communication required or permitted to be
delivered under this Agreement shall be (i) in writing, (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or on the third business day after the mailing thereof,
and (iv) addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):

 

  (A) if to the Company, to it at:

1703 Randall Road

Elgin, Illinois, 60123

Attn: Michael J. Valentine

 

  (B) if to Employee, to him at his last known home address as shown on the
records of the Company, with copy to his last known email address.

[Remainder of Page Intentionally Left Blank. Signature Page to Follow.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
set their hands and seals and have caused this Agreement to be executed the day
and year indicated.

 

EMPLOYEE     JOHN B. SANFILIPPO & SON, INC. /s/ J. Brent Meyer     /s/ Michael
J. Valentine J. Brent Meyer     Michael J. Valentine     Chief Financial Officer
Date:  11/30/2017     Date:  11/30/2017

 

16



--------------------------------------------------------------------------------

Exhibit A

SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

This SEPARATION AGREEMENT (this “Agreement”) is executed by J. Brent Meyer
(“Employee”) and the Company as of the dates set forth below. Reference is made
to the Employment Agreement, dated as of November 30, 2017, between John B.
Sanfilippo & Son, Inc. (the “Company”) and Employee (the “Employment
Agreement”) and all capitalized terms used in this Agreement and not otherwise
defined herein are as defined in the Employment Agreement.

In consideration of the mutual promises, covenants and agreements in this
Agreement, which Employee agrees constitute good and valuable consideration,
Employee stipulates and agrees as follows:

 

  1. Resignation from Offices and Directorships. Effective as of [·] (the “Date
of Termination”), Employee [resigned] [shall resign] from his position as Senior
Vice President of the Company, as well as from all director, officer or other
positions he held with or on behalf of the Company. Employee represents that as
of the date hereof, he has signed all appropriate agreed upon documentation
prepared by the Company to facilitate these resignations.

 

  2. Employment Status/Separation. Employee’s employment with the Company [shall
cease] [ceased] effective as of the Date of Termination. Further, except as
otherwise provided in the Employment Agreement and/or this Agreement, neither
Employee nor the Company shall have any further rights, obligations or duties
under any other agreement or arrangement, relating to severance payments and
benefits due to Employee, as of the date of this Agreement.

 

  3. Waiver and Release.

 

  (a)

In exchange for receiving the compensation and benefits described in Section 4
of the Employment Agreement, or otherwise pursuant to the Omnibus Plan or the
SVA Plan, Employee does for himself and his heirs, executors, administrators,
successors and assigns, hereby release, acquit, and forever discharge and hold
harmless the Company and each of its divisions, subsidiaries and affiliated
companies, and their respective successors, assigns, officers, directors,
stockholders, employees, benefit and retirement plans (as well as trustees and
administrators thereof) and agents, past and present (the “Released Parties”),
of and from any and all actions, causes of action, claims, demands, attorneys’
fees, compensation, expenses, promises, covenants, and damages of whatever kind
or nature, in law or in equity, which Employee has, had or could have asserted,
known or unknown (the “Claims”), at common law or under any statute, rule,
regulation, order or law, whether federal, state or local, or on any grounds
whatsoever, including, without limitation, any and all claims for any additional
severance pay, vacation pay, bonus or other compensation, including, but not
limited to, under the Employment Agreement any other applicable severance plan
or



--------------------------------------------------------------------------------

  agreement; any and all claims of discrimination or harassment based on race,
color, national origin, ancestry, religion, marital status, sex, sexual
orientation, disability, handicap, age or other unlawful discrimination; any and
all claims arising under Title VII of the Federal Civil Rights Act; the Federal
Civil Rights Act of 1991; the Americans with Disabilities Act; the Age
Discrimination in Employment Act; the Older Workers Benefit Protection Act; the
Florida Civil Rights Act; or under any other state, federal, local or common
law, with respect to any event, matter, claim, damage or injury arising out of
his employment relationship with the Company and/or the separation of such
employment relationship, from the beginning of the world to the date of
Employee’s execution of this Agreement.

 

  (b) Employee understands that nothing contained in this Agreement limits his
ability to communicate with, or file a complaint or charge with, the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission (“SEC”), the Department of Justice (“DOJ”) or any other federal,
state or local governmental agency or commission (collectively, “Governmental
Agencies”), or otherwise participate in any investigation or proceeding that may
be conducted by Governmental Agencies, including providing documents or other
information without notice to the Company; provided, however, that Employee
shall not disclose information that is protected by the attorney client
privilege, except as expressly required by law. In the event any claim or suit
is filed on Employee’s behalf against any of the Released Parties by any person
or entity, including, but not limited to, by any Governmental Agency, Employee
waives any and all rights to recover monetary damages or injunctive relief in
his favor; provided, however, that this Agreement does not limit Employee’s
right to receive an award from the SEC or DOJ for information provided to the
SEC or DOJ.

 

  4. Exceptions to Release. Employee does not waive or release (a) any claims
under applicable workers’ compensation or unemployment laws; (b) any rights
which cannot be waived as a matter of law; (c) the rights to enforce the terms
of this Agreement; (d) any claim for indemnification Employee may have under
applicable laws, under the applicable constituent documents (including bylaws
and certificates of incorporation) of the Company, under any applicable
insurance policy of the Company may maintain, or any under any other agreement
he may have with the Company, with respect to any liability, costs or expenses
Employee incurs or has incurred as an officer or employee of the Company;
(e) any claim to his vested account balance under the Company’s 401(k) plan or
health and welfare plans in accordance with the terms thereof through the Date
of Termination, (f) any claim with respect to vested equity awards, (g) any
claim related to the Asset Purchase Agreement dated November 30, 2017 by and
among the Company, Employee and certain other parties named therein, or (g) any
claim that arises after the date this Agreement is executed.

 

18



--------------------------------------------------------------------------------

  5. Restrictive Covenants. Employee acknowledges that in the course of his
employment with the Company, Employee has acquired “Proprietary Information” (as
defined in the Employment Agreement) and that such information has been
disclosed to Employee in confidence and for the Company’s use only. Employee
acknowledges and agrees that, on and after the Date of Termination, Employee
shall continue to be bound by the provisions of Section 5 of the Employment
Agreement. Notwithstanding the foregoing, nothing in this this Agreement or any
other agreement between Employee and the Company shall prevent any response or
disclosure by Employee compelled by legal process or required by applicable law,
or any bona fide exercise by Employee of any stockholder rights that may not be
waived under applicable law that he may otherwise have.

 

  6. Duties of Employee.

 

  (a) Employee declares and represents that he has not filed or otherwise
pursued any charges, complaints, lawsuits or claims of any nature against the
Company or any of its subsidiaries or affiliates or other Released Party,
arising out of or relating to events occurring prior to and through the date of
this Agreement, with any federal, state or local governmental agency or court
with respect to any matter covered by this Agreement, and Employee has no
knowledge of any fact or circumstance that he would reasonably expect could
result in any such claim against the Company in respect of any of the foregoing.
Except as provided in Section 3(b) or 4(b) of this Agreement, and subject to the
provisions thereof, Employee agrees herein not to bring suit against the Company
for events occurring prior to the date of this Agreement and not to seek damages
from the Company by filing a claim or charge with any state or governmental
agency.

 

  7. Non-Disparagement.

 

  a. Employee agrees not to make negative comments or otherwise disparage the
Company or its respective officers, directors, employees or stockholders in any
manner reasonably likely to be harmful to them or their business, business
reputation or personal reputation. Employee shall not assist, encourage,
discuss, cooperate, incite, or otherwise confer with or aid any others in
discrediting the Company, or in pursuit of a claim or other action against the
Company, except as required by law. Notwithstanding the foregoing, nothing
contained in this Section 8 shall prohibit Employee from (a) disclosing truthful
information if legally required (whether by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process) or (b) exercising any legally protected whistleblower rights
(including pursuant to Rule 21F under the Securities Exchange Act of 1934).

 

  8. Miscellaneous.

 

  (a) Denial of Wrongdoing. Employee understands and agrees that this Agreement
shall not be considered an admission of liability or wrongdoing by any Released
Parties, and that the Released Parties deny any liability, and nothing in this
Agreement can or shall be used, by or against any party with respect to claims,
defenses or issues in any litigation or proceeding, except to enforce the
Agreement itself. The Company denies committing any wrongdoing or violating any
legal duty with respect to Employee’s employment or the termination of his
employment.

 

19



--------------------------------------------------------------------------------

  (b) Entire Agreement. The parties further declare and represent that no
promise, inducement, or agreement not herein expressed or referred to has been
made to the other party. Except as otherwise specifically provided in this
Agreement, this instrument, together with the Employment Agreement, constitutes
the entire agreement between Employee and the Company and supersedes all prior
agreements and understandings, written or oral, with respect to the subject
matter hereof. This Agreement may not be changed unless the change is in writing
and signed by Employee and an authorized representative of the Company. Parole
evidence will be inadmissible to show agreement by and between the parties to
any term or condition contrary to or in addition to the terms and conditions
contained in this Agreement. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which
together constitute one and the same agreement, whether delivered in person, by
mail, by e-mail or by facsimile.

 

  (c) Severability; Successors and Assigns; Notice. The provisions of Section 7
of the Employment Agreement are incorporated by reference herein and made a part
of this Agreement.

 

  (d) Governing Law; Dispute Resolution; Injunctive Relief. The provisions of
Section 7(e) of the Employment Agreement are incorporated by reference herein
and made a part of this Agreement. Notwithstanding the foregoing, in the event
of a breach or threatened breach of any provision of this Agreement, Employee
agrees that the Company shall be entitled to seek injunctive or other equitable
relief in a court of appropriate jurisdiction to remedy any such breach or
threatened breach, and damages would be inadequate and insufficient. The
existence of this right to injunctive and other equitable relief shall not limit
any other rights or remedies that the Company may have at law or in equity
including, without limitation, the right to monetary, compensatory and punitive
damages.

 

  9. Acceptance; Consideration of Agreement. Employee further acknowledges that
he has been provided twenty-one (21) days to consider and accept this Agreement
from the date it was first given to him, although he may accept it at any time
within those twenty-one (21) days.

 

  10. Revocation. Employee further acknowledges that he understands that he has
seven (7) days after signing the Agreement to revoke it by delivering to the
Chief Financial Officer of the Company, a written notification of such
revocation within the seven (7)-day period. If Employee does not revoke the
Agreement, the Agreement will become effective and irrevocable by him on the
eighth day after he signs it (the “Effective Date”). If Employee revokes this
Agreement, Employee hereby acknowledges and agrees that this Agreement shall be
null and void and of no further force and effect, and his termination of
employment shall be treated as a resignation for all purposes.

 

20



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

21



--------------------------------------------------------------------------------

WITH MY SIGNATURE HEREUNDER, I, J. BRENT MEYER, ACKNOWLEDGE THAT I HAVE
CAREFULLY READ THIS AGREEMENT AND UNDERSTAND ALL OF ITS TERMS, INCLUDING THE
FULL AND FINAL RELEASE OF CLAIMS SET FORTH ABOVE.

I, J. BRENT MEYER, FURTHER ACKNOWLEDGE THAT I HAVE VOLUNTARILY ENTERED INTO THIS
AGREEMENT; THAT I HAVE NOT RELIED UPON ANY REPRESENTATION OR STATEMENT, WRITTEN
OR ORAL, NOT SET FORTH IN THIS AGREEMENT; THAT I HAVE BEEN GIVEN THE OPPORTUNITY
TO HAVE THIS AGREEMENT REVIEWED BY MY ATTORNEY; AND THAT I HAVE BEEN ENCOURAGED
BY THE COMPANY TO DO SO.

I, J. BRENT MEYER, ALSO ACKNOWLEDGE THAT (1) I HAVE BEEN AFFORDED 21 DAYS TO
CONSIDER THIS AGREEMENT, (2) I HAVE 7 DAYS AFTER SIGNING THIS AGREEMENT TO
REVOKE IT BY DELIVERING TO THE COMPANY’S CHIEF FINANCIAL OFFICER, AS SET FORTH
ABOVE, WRITTEN NOTIFICATION OF MY REVOCATION, AND (3) IF I REVOKE THIS AGREEMENT
(A) IT SHALL BE NULL AND VOID AND NONE OF THE COMPANY SHALL HAVE ANY OBLIGATIONS
TO ME UNDER THIS AGREEMENT, AND (B) THE COMPANY SHALL HAVE NO OBLIGATIONS TO ME
OTHER THAN AS IF I HAD RESIGNED VOLUNTARILY FOR PURPOSES OF THE EMPLOYMENT
AGREEMENT OR OTHERWISE.

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
set their hands and seals and have caused this Agreement to be executed the day
and year indicated.

 

EMPLOYEE     JOHN B. SANFILIPPO & SON, INC.  

 

     

 

Signature      

 

     

 

J. Brent Meyer     Chief Financial Officer

Date:    

 

    Date:    

 

 

22